Citation Nr: 0218486	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1958 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  




FINDINGS OF FACT

1. No competent evidence exists which indicates that the 
appellant has bilateral hearing loss.

2. Assuming that the appellant has bilateral hearing loss, 
there is no competent evidence indicating that such was 
caused by any incident of his military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the appellant's military service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for bilateral hearing 
loss.  

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

In his February 2002 application for service-connected 
compensation, the appellant reported that his disability 
began at some point in 1959, approximately one year into 
service and approximately three years prior to his 
separation.  Notwithstanding that he had been requested to 
do so, the appellant did not report whether he had been 
treated for the disability, and if so, from where he 
received such treatment.  

By letter dated in February 2002, the appellant was 
specifically advised of the evidence that was requisite to 
support a granting of service connection for a claimed 
disability.  He was also advised of the requirement to 
submit competent medical and/or lay evidence in support of 
his claim, and that it was his responsibility to advise VA 
of the existence of any of the foregoing information so that 
VA would attempt to obtain it.  This information was 
reiterated and provided to the appellant in the rating 
decision of March 2002, and the Statement of the Case issued 
in September 2002

The appellant's response to the RO's advisement of February 
2002 was received in March 2002, and he advised that he had 
no information to submit.  

Given these matters of record, the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant's response indicates he has no evidence in 
support of his claim, other than his mere evidentiary 
assertion that he has a hearing loss disorder that is linked 
to his military service.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained the appellant's 
service medical records, as discussed below.   

Thus, the Board finds that the record is ready for appellate 
review.  

The appellant's service medical records indicate that his 
hearing was checked upon entering service in April 1958; in 
November 1960 prior to entering submarine duty; and shortly 
before his separation in March 1962.  On all these 
occasions, the appellant's hearing was reported to be 
normal.   

First, the appellant has not shown that he has been 
diagnosed to have hearing loss within the meaning of 
applicable regulation.  See 38 C.F.R. § 3.385 (Impaired 
hearing will be considered a disability for VA purposes when 
the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  Presumably, the 
appellant may perceive that such a loss is present.  
However, he has not reported the presence of continuous 
symptoms since his discharge from active duty, nor has he 
advised VA of the existence of any competent evidence 
indicating that he has the disability in question, despite 
being twice advised to do so.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).       

Assuming that the appellant was shown to have hearing 
impairment within the meaning of applicable regulation, 
there has been no competent showing, nor an allegation upon 
which development may be undertaken, to indicate that such 
hearing loss was incurred in service.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  Without 
any support whatsoever, and despite having been advised 
twice to provide such support, the appellant merely alleges 
that any hearing loss he sustained was incurred in service.  
As was noted above, the appellant is not competent to render 
such an opinion.  Espiritu, supra.

The appellant challenges the accuracy of hearing 
examinations conducted while he was on active service, and 
alleges that such consisted of an individual merely asking 
him if he could hear the spoken word.  However, this is the 
only medical evidence of record and it indicates that upon 
separation, the appellant's hearing was normal.  That the 
report was signed by a medical officer of the armed forces 
indicates to the Board that it is far more probative than 
the appellant's presently unsupported allegation made many 
decades after the event..

Given these matters of record, and the fact that the 
appellant's application was received fully 40 years after 
his separation from service without evidence or allegation 
of any continuity of symptoms, the claim is denied.  Cf. 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(Observing that the long period after service containing a 
lack of complaints or treatment could be viewed in the 
context of all the evidence as demonstrating that no 
disability was aggravated in service).


ORDER

The appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

